—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 16, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record reveals that claimant, a secretary/office manager for a law firm, became upset at a partner’s suggestion that the job may not be suitable for her due to her refusal to work overtime without advance notice. In addition to swearing at the partner, claimant grabbed the employer’s checkbook and ripped up her paycheck along with two other blank checks. Under these circumstances, we find substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant’s actions rose to the level of disqualifying misconduct (see, Matter of Tietze [Hudacs], 193 AD2d 1000). Claimant’s contention that she was discharged when she refused to work overtime is belied by the fact that she reported to work the following week. In any event, any conflict in the testimony presented created a credibility issue for the Board to resolve (see, id.). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.